MEMORANDUM **
Willie J. Horton, Jr. appeals pro se the district court’s order dismissing his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s dismissal based on res judicata, W. Radio Servs. Co. v. Glickman, 123 F.3d 1189, 1192 (9th Cir. 1997), and we affirm.
The district court properly concluded that res judicata bars Horton’s current action because a final judgment on the merits was entered in Horton’s prior district court action in which he could have raised the instant claims. See Headwaters, Inc. v. U.S. Forest Service, 399 F.3d 1047, 1052 (9th Cir.2005) citing Semtek Int’l, Inc. v. Lockheed Martin Corp., 531 U.S. 497, 501-02, 121 S.Ct. 1021, 149 L.Ed.2d 32 (2001).
All pending motions are denied.
Appellant’s request for judicial notice is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.